Citation Nr: 1030577	
Decision Date: 08/16/10    Archive Date: 08/24/10

DOCKET NO.  08-14 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial disability rating for post-traumatic 
stress disorder (PTSD), in excess of 30 percent for the period 
prior to October 26, 2007, and in excess of 70 percent for the 
period from October 26, 2007.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The Veteran served on active duty from August 1966 to August 
1968.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  

In that rating decision the RO granted service connection for 
PTSD and assigned the disability a 30 percent disability rating 
effective from August 24, 2004.  After the Veteran submitted a 
notice of disagreement initiating an appeal as to the rating 
assigned, in a January 2008 rating decision, the RO increased the 
initial disability rating from 30 to 50 percent, effective from 
October 26, 2007.  

Later, after the RO issued a statement of the case in April 2008, 
in a May 2009 rating decision, the RO increased the initial 
disability rating from 50 to 70 percent, effective from October 
26, 2007.  The Veteran perfected his appeal by submitting a 
substantive appeal (VA Form 9) in May 2008.

The rating decisions in which the RO increased the initial 
disability rating for PTSD, remain in controversy because the 
staged ratings assigned for the periods before and from October 
26, 2007 remain less than the maximum available benefit awardable 
for each period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran had submitted a notice of disagreement from an April 
2006 rating decision as to the RO's denial of service connection 
for a recurring skin rash.  Review of the claims file does not 
reflect, however, that he has submitted a substantive appeal to 
perfect an appeal on that matter following the issuance of a 
statement of the case in June 2010. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In May 2008 the Veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which he requested a hearing at the RO 
(Travel Board hearing) before a Veterans Law Judge.
 
A hearing before a traveling Veterans Law Judge must be scheduled 
at the RO level, and, accordingly, a remand is required.  See 
Bernard v. Brown, 4 Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. 
§ 7104(a) ("claimant has right to a hearing before [issuance] of 
BVA decision"); 38 C.F.R. §§ 3.103(a) and (c) (1), 19.9, 19.25, 
20.700, 20.704).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
RO, with appropriate notification to the 
Veteran.  A copy of the notice provided to 
the Veteran of the scheduled hearing should 
be placed in the record.    

2.  After the hearing is conducted, or if the 
Veteran withdraws his hearing request or 
fails to report for the scheduled hearing, 
the case should be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


